 

Exhibit 10.2

  

July 16, 2020

 

Deerfield Healthcare Technology Acquisitions Corp.

780 Third Avenue, 37th Floor

New York, NY 10017

 

Re: Deerfield Agreement

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being executed and delivered in
connection with the proposed underwritten initial public offering (the “Public
Offering”) by Deerfield Healthcare Technology Acquisitions Corp., a Delaware
corporation (the “Company”) of units (the “Units”). The Units shall be sold in
the Public Offering pursuant to a registration statement on Form S-1 and
prospectus (the “Prospectus”) filed by the Company with the U.S. Securities and
Exchange Commission (the “Commission”) and the Company has applied to have the
Units listed on The Nasdaq Capital Market.

 

The Company hereby agrees with Deerfield Partners, L.P. (“Deerfield”) as
follows:

 

1.                   The Company shall not consummate its initial Business
Combination without the consent of Deerfield. Deerfield shall not unreasonably
withhold such consent with regard to an initial Business Combination with a
business primarily engaged in the healthcare industry, giving consideration to
issues including but not limited to the potential regulatory, reputational or
compliance impact to such party. The Company acknowledges that Deerfield does
not intend to provide consent to any proposed business combination with a target
that is not primarily engaged in the healthcare industry.

 

2.                   Deerfield agrees that if the Company seeks stockholder
approval of a proposed Business Combination for which Deerfield has granted
consent, then in connection with such proposed Business Combination, Deerfield
shall (i) vote any shares of common stock, par value $0.0001 per share, of the
Company (“Common Stock”) owned by it in favor of such proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it in
connection with such stockholder approval.

 

3.                   As used herein, “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses.

 

4.                   The Company hereby agrees and acknowledges that Deerfield,
together with its affiliates, is a professional investment fund, and as such
invests in numerous portfolio companies, some of which may be deemed competitive
with the Company’s business (as currently conducted or as currently proposed to
be conducted). The Company hereby agrees that, to the extent permitted under
applicable law, Deerfield shall not be liable to the Company for any claim
arising out of, or based upon, (i) the investment by Deerfield in any entity
competitive with the Company, or (ii) actions taken by any partner, officer or
other representative of Deerfield to assist any such competitive Company,
whether or not such action was taken as a member of the board of directors of
such competitive Company or otherwise, and whether or not such action has a
detrimental effect on the Company; provided, however, that the foregoing shall
not relieve (x) Deerfield from liability associated with the unauthorized
disclosure of the Company’s confidential information obtained from the Company
in connection with its investment therein, or (y) any director or officer of the
Company from any liability associated with his or her fiduciary duties to the
Company. The Company acknowledges that Deerfield is in the business of investing
in both private and public companies and therefore reviews the business plans
and related proprietary information of many enterprises, including enterprises
which may have products or services which compete directly or indirectly with
those of the Company. Nothing in this Agreement shall preclude or in any way
restrict Deerfield from investing or participating in any particular enterprise
whether or not such enterprise has products or services which compete with those
of the Company. The Company hereby agrees that Deerfield does not owe the
Company a duty to refrain from trading securities in the public markets based
solely on Deerfield’s access to or possession of the Company’s confidential
information.

 





 

 

5.                   This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate to the subject
matter hereof. This Letter Agreement may not be changed, amended, modified or
waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by all parties hereto.

 

6.                   This Letter Agreement shall be binding on the parties
hereto and each of their permitted successors and assigns.

 

7.                   This Letter Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York, without
giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The parties hereto
(i) all agree that any action, proceeding, claim or dispute arising out of, or
relating in any way to, this Letter Agreement shall be brought and enforced in
the courts of New York City, in the State of New York, and irrevocably submits
to such jurisdiction and venue, which jurisdiction and venue shall be exclusive
and (ii) waives any objection to such exclusive jurisdiction and venue or that
such courts represent an inconvenient forum.

 

8.                   Any notice, consent or request to be given in connection
with any of the terms or provisions of this Letter Agreement shall be in writing
and shall be sent by express mail or similar private courier service, by
certified mail (return receipt requested), by hand delivery or facsimile
transmission.

 

[Signature Page follows]

 

2

 



 

  DEERFIELD PARTNERS, L.P.       By: Deerfield Mgmt, L.P.     General Partner  
      By: J.E. Flynn Capital, LLC     General Partner         By: /s/ David J.
Clark     Name: David J.  Clark     Title: Authorized Signatory

 

 

Acknowledged and Agreed:

 

DEERFIELD HEALTHCARE TECHNOLOGY ACQUISITIONS CORP.       By: /s/ Chris Wolfe    
Name: Chris Wolfe     Title: Chief Financial Officer  

 

[Signature Page to Deerfield Agreement]

 





 



